Case 2:18-cv-04668-SPL--BSB Document1 Filed 12/13/18 Page 1 of 7

Case: ; ‘ Doc#!

Ariel Sandoval Castro.

Santa Catalina #13-A

Colonia San Miguel

Nogales Sonora Mexico C.P. 84063

Mailing address:
1110 E. Pennsylvania Suite #406
Tucson Arizona 85714-1666

 

 

Pag. 1 of 7
ut
Xo FILED LODGED
COPY

 

 

RECEIVED

NEC 13 2018

 

"CLERK U 8 DISTRICT COURT
DISTRICT OF ARIZONA"

 

BY. EPUTY,

 

 

 

THIS DOCUMENT I§ Na
ME NOT Iv P
TO FEDERAL, ANDIOR Loca rat 0

RM ACCORD]
AND IS 8URJECT TOR 8

eae AND PRAC
EJECHON BY ThE COURT \CTICES
REFERENCE ZL ty f S: oY

mie remain mite
(Bute NembenSeciony

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Ariel Sandoval Castro

Plaintiff

Pinal County Sheriff's Office; Mark Lamb
Pima County Jail...et, al.

‘Defendants

 

CV-18-04668-PHX-sPL__psp

Case:

COMPLAINT PURSUANT:

28 U.S.C 1367, 28 U.S.C 1332

[APPLICANT]

 

 
Case 2:18-cv-04668-SPL--BSB Document1 Filed 12/13/18 Page 2 of 7

Case: Doc# 1 Pag. 2 of 7

iF INTRODUCTION

The Plaintiff Ariel Castro Sandoval (pro-se) in this matter comes now and file this Complaint
before this Court, praying-for acceptance, expedite screening, and jury trial.

On November O6th of 2013 the Plaintiff suffered a car accident, after this car accident the
Plaintiff has a serious medical hart condition and he is on treatment and medicated.

Because of this incident he plead guilty before the Superior Court of Pima County for (2) two
counts of Aggravated Assault charges. He was sentenced to complete 3 years on Probation and

180 days in County Jail.
During detention he was Denied of receiving medication causing irreversible consequences.

The Plaintiff Claim in this Complaint His Constitutional Rights Violated and his claims are based
in the 88 Amendment and 14'* Amendment of the Constitution of the United States of America.

The 8 Amendment and the 1474 Amendment are proper because the Plaintiff was under the
State custody.

 

 
Case 2:18-cv-04668-SPL--BSB Document1 Filed 12/13/18 Page 3 of 7

 

Case: Doc #2 Pag. 3 of 7

H. JURISDICTION

This Court has Jurisdiction over this Action pursuant to:

28 U.S.C & 1367 Plaintiffs pendent State Law Claims.
See. United Mine Workers v. Gibbs 383 U.S, 715, 725 (1968) and also;

This Court has Diversity Jurisdiction pursuant to:

28 U.S.C & 1332. Because Plaintiff is a National and Citizen of Mexico, the Damages suffered
by, and that will be suffered exceed the $ 75,000 USDLS.

The violations Occurred at the Pinal County Jail with known address as follows:

Pinal County Jail,
P.O, Box 867
Florence Arizona 85132,

ill. PARTIES

The Plaintiff:

ARIEL SANDOVAL CASTRO
Date of Birth: 09/02/1971.
Country of Birth: Mexico

Citizenship: Mexico

 

 
Case 2:18-cv-04668-SPL--BSB Document 1 Filed 12/13/18 Page 4 of 7

Case: Doc#1 Pag. 4 of 7

Address in the U.S:
SAFE MAILING ADDRESS:

1110 E. Pennsylvania Sulte # 406
Tucson Arizona 85714-1666

The Defendants:
1. PINAL COUNTY SHERIFFS OFFICE;

Mark Lamb; acting as the Sheriff.

2. PINAL COUNTY JAIL

As a Publicly held Municipal Entity.

3. PINAL COUNTY JAIL MEDICAL CARE DERPARTMENT.

Unknown Person in charge.

IV. LAWSUIT,

Pinal County Sheriffs Office Mark Lamb sue in his official capacity, declaratory relief, and in his
individual capacity for Damages as the Plaintiffs direct person under his supervision,

Pinal County Jail: publicly held Municipal Entity.

Pinal County Jail Medical Care Department sue for declaratory relief and individual capacity for
Damages.

The Plaintiff do not have any previous Lawsuits before this Court.

 

 
Case 2:18-cv-04668-SPL--BSB Document1 Filed 12/13/18 Page 5 of 7

Case: Doc# 1 Pag. 5 of 7

Vv. CAUSE OF ACTION

COUNT # 1:

14" AMENDMENT VIOLATION
NOR SHALL ANY STATE DPRIVE ANY PERSON OF LIFE, LIBERTY, PROPERTY
WITHOUT DUE PROCESS OF LAW/ EQUAL PROTECTION OF THE STATE LAWS.

Medical care- Deliberate indifference to a serious Medical need, the plaintiff during detention
was denied having access to medical treatment and medications he does not have a due
process, because of this medical Negligence the Plaintiff is suffering every day.

The Plaintiff access to medical during detention is a basic responsibility that the Defendant
must provide because he has custody over the Plaintiffs freedom.

The Plaintiff informed with anticipation to the medical department that he was on treatment
and having medication, the defendants decided not to provide the Plaintiff with his basic right
of been seen by a doctor and not be provided with medication.

Punitive damages are guaranteed.

COUNT #2:

8™ AMENDMENT AND 14™ AMENDMENT VIOLATION
DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED.
UNCONSTITUTIONAL POLICY OR CUSTOM
DIRECTED TO PINAL COUNTY JAIL MEDICAL CARE DEPARTMENT

By Implementing a blanquet policy for Financial gain limiting the availability of certain
medications and whole classes of medication regardless of the detainee medical need the
Defendants demonstrate deliberate indifference to a serios medical need in violation of the
Plaintiffs Constitutional Rights.

 

 

 

 
Case 2:18-cv-04668-SPL--BSB Document 1 Filed 12/13/18 Page 6 of 7

Case; . Doc#1 Pag. 6 of 7

COUNT # 3:

14% AMENDMENT VIOLATION
NEGLIGENCE/GROSS NEGLIGENCE.
DIRECTED TO DEFENDANT MARK LAMB.

As the Plaintiffs Custodian, allowing Pinal County Jail to restrict medical urgent care in this
manner to detainees under his supervision can also deliberately indifferent to plaintiffs’ serious
medical needs as guaranteed under the equal Protection Clause of the 14™ Amendment ofthe
Constitution,

COUNT # 4:
1474 AMENDMENT VIOLATION.
GROSS NEGLIGENCE
UNDER STATE LAWS

The Plaintiff can claim Damages under the State Law under the Jurisdiction that this Court has
over this matter pendent State Law Claims under;

28 U.S.C & 1367.
See. United Mine Workers v. Gibbs 383 US 715,725 (1968)
Diversity Jurisdiction under:
28 U.S.C. & 1332,

The Plaintiff damages exceed 75,000 USDLS.

 

 
Case 2:18-cv-04668-SPL--BSB Document 1 Filed 12/13/18 Page 7 of 7

Case: Doc#1 Pag.7 of 7
COUNT #5:
874 AMENDMENT VIOLATION

CRUEL AND UNUSUAL PUNISHMENT.

The Plaintiff was Detained, and he had the need of medication in addition of the detention.
The Lack of Medication is a deliberate Negligence for the Defendants.

Damages are warranted.

Vi. PRAYER FOR RELIEF

1. A Declaration that the plaintiff Rights under the Constitution were violated.

Nominal Damages.

3. Compensatory Damages to be determinate at trial at minimum of $ 75,001 against
Defendants.

4. Punitive Damages.

Reasonable costs and expenses incurred by Plaintiff.

6. Any other relief that this Court may deem just and Proper.

N

u“

The Plaintiff declare under Penalty of Perjury That This Claim is true and correct.

Respectfully Submitted this 20 day of November of 2018.

 

 

This Complaint is Mailed to the District Court in Tucson Arizona, and No Certificate of Service is
required at the moment,

 

 
